          Case 1:20-mc-00037-AJT-IDD Document 1 Filed 10/30/20 Page 1 of 8 PageID# 1




                           TO FINANCIAL tUBCORDS IN THE UNITBO STATES
                                        DISTRICT COtIRT

         Itn?                       DISTRICTOP             1/
                (NuneofDfcttiet)                                 fSlate In WWch Ctmrt u t

    rJPT                                              )      MIseellaneottiNo.
   (VimirHime)                                       }       (Wilt be flited Inly
                                                     )       Coint Cleric)
                             Movarn                  )
                                                     )       MOTION FOR ORDERPURSUANT
                                                     )       TO CUSTOMER CHALUnsiOB
                                                     )       PROVISIONS OF TIE RIOHTTO
  DqwOncmoTDelense                                   j       FINANaALPRIVACyACT
                                                     )      OP 1^8.
                           Respondent                )

                            CJa^^^L e/y                           henby move(flit CiMutptinMant to
                     (YrarNaoie)
SrfoB MIOofthe Rl|^tto Fln^cial         Act of1978,12United SfsMes Code3401,et«eq.fin^in order
          OoveiTiinciilfom of^aining access to ray iittanc^itcotds. The osency    locese Istfao
QqwiliuemofDefeasft.

lifrfiam^teooidytieiiekl &y^^^A
                                                      (Nairne ofInsotutioa)


lasiippoftof^iflolkH^ the Court la respectfiilly rtfmd to my sworn statement filed with this motloiL

Rcsipeci&dl/sohmitted,




(Yoursignature)
                                   OlAni^Lna—
  ^ 7/-j                           Ar/                                               1S7S^3
(VourAridie»)
C^tV^ rto    '      'XUo
(yottrTe%>|Hme Numbci)                         ^             '
Case 1:20-mc-00037-AJT-IDD Document 1 Filed 10/30/20 Page 2 of 8 PageID# 2
Case 1:20-mc-00037-AJT-IDD Document 1 Filed 10/30/20 Page 3 of 8 PageID# 3
Case 1:20-mc-00037-AJT-IDD Document 1 Filed 10/30/20 Page 4 of 8 PageID# 4
Case 1:20-mc-00037-AJT-IDD Document 1 Filed 10/30/20 Page 5 of 8 PageID# 5
Case 1:20-mc-00037-AJT-IDD Document 1 Filed 10/30/20 Page 6 of 8 PageID# 6
Case 1:20-mc-00037-AJT-IDD Document 1 Filed 10/30/20 Page 7 of 8 PageID# 7
Case 1:20-mc-00037-AJT-IDD Document 1 Filed 10/30/20 Page 8 of 8 PageID# 8
